NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                 Nos. 21-2441 & 21-2792
                                      ____________

                                   CRAIG A. GENESS,
                                        Appellant

                                             v.

            ADMINISTRATIVE OFFICE OF PENNSYLVANIA COURTS;
                  COMMONWEALTH OF PENNSYLVANIA;
             PENNSYLVANIA DEPARTMENT OF HUMAN SERVICES
                             ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 2-16-cv-00876)
                      District Judge: Honorable Mark A. Kearney
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 17, 2022

              Before: HARDIMAN, SMITH and FISHER, Circuit Judges.

                                 (Filed: August 12, 2022)
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       For over six years, Craig Geness has been seeking redress from a variety of state

and local actors for leaving him in detention for 3,309 days despite being mentally

disabled and deemed incompetent to stand trial.1 He had his day in court in July 2021,

and a jury of his peers found that the Commonwealth of Pennsylvania was not liable for

his suffering. Following this verdict, Geness moved for a new trial, which the District

Court denied. Geness now appeals. Although we decry the tragic circumstances of

Geness’s detention, we see no reason to second guess the jury’s verdict. Because the

District Court did not abuse its discretion in denying Geness’s motion for a new trial, we

will affirm.2

       Geness first argues he is entitled to a new trial because the evidence clearly

established that the Commonwealth—through Judge Wagner, the Fayette County Court

of Common Pleas President Judge who presided over Geness’s prosecution—was

deliberately indifferent to his rights under the Americans with Disabilities Act. To let the




       1
          This is the third time this case has come before this Court. See Geness v. Cox,
902 F.3d 344 (3d Cir. 2018); Geness v. Admin. Off. of Pa. Cts., 974 F.3d 263 (3d Cir.
2020).
        2
          The District Court had jurisdiction under 28 U.S.C. § 1331 (federal question).
We have jurisdiction under 28 U.S.C. § 1291 (final decision). We review a district court’s
decision to deny a motion for a new trial for abuse of discretion. Leonard v. Stemtech
Int’l Inc., 834 F.3d 376, 386 (3d Cir. 2016).

                                             2
verdict stand, he says, would be a miscarriage of justice.3

       To prove deliberate indifference, Geness had to establish that Judge Wagner had

“(1) knowledge that a federally protected right [was] substantially likely to be violated . .

. , and (2) fail[ed] to act despite that knowledge.”4 Deliberate indifference requires actual

knowledge.5 At trial, Geness presented evidence that on two occasions Judge Wagner

stated that a determination as to Geness’s competency would affect his prosecution.

Geness claims this evidence supports a finding that the Commonwealth acted with

deliberate indifference. However, Judge Wagner testified that (1) he did not believe he

violated the ADA when he made rulings and issued orders in Geness’s criminal case, and

(2) he did not intend to discriminate against Geness based on his disability. Faced with

this conflicting evidence, the jury credited Judge Wagner’s testimony more favorably.

The jury thus reasonably concluded Judge Wagner had no actual knowledge that

Geness’s rights were being violated, and he therefore did not act with deliberate

indifference.6


       3
          A court may grant a new trial “for any reason for which a new trial has
heretofore been granted in an action at law in federal court,” Fed. R. Civ. P. 59(a)(1)(A),
but “it should do so only when ‘the great weight of the evidence cuts against the verdict
and . . . [] a miscarriage of justice would result if the verdict were to stand.’” Leonard,
834 F.3d at 386 (quoting Springer v. Henry, 435 F.3d 268, 274 (3d Cir. 2006)).
        4
          S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 265 (3d Cir. 2013)
(emphasis omitted).
        5
          Id. at 266 n.26.
        6
          See Scully v. US WATS, Inc., 238 F.3d 497, 506 (3d Cir. 2001) (“Credibility
determinations are the unique province of a fact finder.” (quoting Dardovitch v.
Haltzman, 190 F.3d 125, 140 (3d Cir. 1999))).

                                              3
       Next, Geness challenges the District Court’s jury instruction on the deliberate

indifference standard.7 He argues that although the District Court defined deliberate

indifference for the jury, it should have included an additional instruction explaining that

deliberate indifference only requires a conscious disregard of a substantial risk to the

plaintiff rather than an intent to harm. Without this additional instruction, Geness argues,

the jury was left confused and held him to a higher burden. The problem with Geness’s

proposed instruction is that it is distilled from this Court’s explanation of how to prove

deliberate indifference in the specific context of the state created danger exception and its

requirement that a state official’s actions shock the conscience.8 The District Court

reasonably concluded that Geness’s instruction would confuse the jury given the different

contexts of the cases. Because the District Court did not err in instructing the jury, it did

not abuse its discretion in refusing to grant a new trial based on those instructions.

       For the foregoing reasons, the District Court’s order denying Geness’s motion for

a new trial will be affirmed.




       7
         We review the District Court’s decisions regarding jury instructions for abuse of
discretion. See Bhaya v. Westinghouse Elec. Corp., 922 F.2d 184, 191 (3d Cir. 1990)
(“Unless a trial judge misstates the law, the judge’s rulings on points for charge may be
reversed only if the judge committed an abuse of discretion.”).
       8
         Kedra v. Schroeter, 876 F.3d 424, 436–37 (3d Cir. 2017). Unlike Kedra, this
case does not involve the state created danger doctrine.

                                              4